Balcom, Justice.
There can be no doubt but that the defendant, by holding over after the expiration of the year for which he hired the farm, without any new agreement, but by permission of the plaintiff, became a tenant from year to year. The authorities agree in regard to this proposition. (See 4 Kents Com., 9th ed., 124-131.) I cannot hold that the defendant was a tenant at will from year to year, although the Ontario and Saratoga county judges have decided that a person in a like situation is such a tenant. (Prouty agt. Prouty, 5 How. Pr. R., 81; Wright agt. Mosher, 16 id., 454). The distinction between a tenancy at will, and one from year to year, is as well defined as that between one for life and one for years. There is no such estate as one “ at will from year to year.” The assertion that there is such a tenancy as one “ at will *31from year to year,” is a solecism. When actions of ejectment would lie against tenants at will, without notice to quit, courts construed tenancies at will to be tenancies from year to year, in order that tenants should not be subject to such actions without notice. (See 7 Johns. R., 1 ; 4 Cowen, 349; 8 id., 13, 226; 4 Wend., 327; 11 id., 617.) But a tenant from year to year, was never construed to be a tenant at will until it was done in the two cases above cited.
An act was passed in 1820, which provided for the removal, summarily, of any tenant at will, or at sufferance, or for part of a year, or one or more years, or from year to year, who should, “ after the expiration of his, her, or their term,” hold over and continue in possession of demised premises, without the permission of the landlord; and no notice was required to be given to the tenant to authorize his removal, unless the tenancy was at will or sufferance. The case of Nichols agt. Williams (8 Cowen, 13) arose when this act was in force ; and it was held therein that a tenant from year to year, “ not being mentioned in the act as entitled to notice,” might be turned out of possession without any.
By the Revised Statutes (2 R. S., 513, § 28) any tenant at "will or at sufferance, or for any part of a year, or for one or more years, of houses or lands, may be removed summarily, where he shall hold over and continue in possession of the same after the expiration of his term, without the permission of the landlord; and no notice to remove therefrom is required, except where the holding is at will or by sufferance, and then one month’s notice in writing must be given to the tenant. (1 R. S., 745, § 7.)
The defendant’s counsel insists, that because the words “ from year to year,” which were in the act of 1820 (Laws of 1820, p. 176) are omitted in the Revised Statutes, a tenant from year to year cannot be removed summarily, unless the landlord has given him six months’ notice to *32quit. I think this position is untenable, for a tenant from year to year is clearly a tenant for one or more years; hence the words, “ from year to year,” would have been superfluous in the Revised Statutes; and the authors of those statutes seldom used any unnecessary words. Besides, if a tenancy from year to year is not to be regarded as a tenancy for one or more years, there is no authority whatever for removin’g a tenant from year to year by summary proceedings, for holding over after the expiration of his term, even though he has had a half year’s notice to quit, or for removing" him summarily for the nonpayment of rent; and he can only be turned out of possession by action for any cause. I do not think the authors of the Revised Statutes intended to exempt tenants from year to year, from being removed by summary proceedings, or that they have thus favored such tenants.
Now, as no notice to quit is required by the Revised Statutes to be given to a tenant, for one or more years, to authorize summary proceedings for his removal, none need be given him; and as a tenant from year to year is a tenant for one or more years, he may be proceeded against in a summary manner, for holding over after the expiration of his term, without six or one month’s previous notice, as was held in Nichols agt. Williams (supra). That case is mentioned as good authority in Kent’s Commentaries (see 4 Kent’s Com., 9th ed., 129, 130), and it was approved by Justice Willard, in Post agt. Post (14 Barb., 255).
The court, in deciding Nichols agt. Williams, must have been of the opinion that the term of a tenant from year to year expires at the end of each year he holds over the original term, or they could not have held that he continued in possession after the expiration of his term, when his landlord omits to give him six months’ notice to quit; and I think the term of a tenant, from year to year, should be regarded as ended, within the meaning of the Revised Statutes authorizing the summary removal of tenants, at *33the expiration of each year he holds over the original term. It is so, in fact, especially since no verbal contract for leasing is good for a longer period than one year. (2 R. S., 135, § 8.) And when a tenant for a year, or for one or more years, holds over after the expiration of his term, without any express agreement, but with the assent of his landlord, the law implies that he holds the premises upon the former terms for another year. (See 1 Demo, 113; Sherwood agt. Phillips, 13 Wend., 479; 8 Cowen, 226; 3 Hill, 547.) Hence he may be turned out of possession summarily, without any previous notice, at the end of any year he so holds over, because his term, that the law fixes for him, then expires, and he knows, without notice, that he cannot continue in possession longer, unless he has permission from his landlord. If the legislature had intended a tenant, from year to year, should have one month or a half year’s notice to quit, to authorize his landlord to remove him summarily, I think they would have so declared; and as they have not said he must have such a notice, courts should not hold he is entitled to any. (8 Cowen, 13.)
If a tenant from year to year cannot be removed summarily at the end of any year, after the expiration of the original term, unless he has had six months’ notice to quit, he has rights that are possessed by no other kind of tenants; and a tenancy from year to year is more difficult to terminate than it ought to be.
Whether a tenant from year to year must now have six months’ notice to quit, to authorize the landlord to turn him out of possession ly action, is a question not in the case.
I am not prepared to say that a half year’s notice to quit is not necessary to authorize the removal of a tenant from year to year by summary proceedings, where there is a valid lease in writing for the term of one year, and thereafter, until one or the other party elects to terminate *34it (see 1 Kern., 494), or where there is a lease, under seal, for a year,* and so'from year to year as long as it should please both parties (see 13 Wend., 482, and cases there cited); because the parties themselves expressly agree in such cases for the continuance of the tenancy, until one or the other signifies his intention, by notice, to terminate it; and the law does not imply that it expires at the end of any year, without one of the parties has notified the other it should so terminate. But such ■ is not this case, for the lease was not in writing, and the parties could not bind themselves by a mere verbal agreement, to continue it longer than one year, or after one year until one or the other should elect to terminate it. The law only implies that the lease was extended one year after the expiration of the original term agreed upon.
' My conclusion is, that the defendant was not entitled to six months’, or one month’s notice, to remove from the farm, and that the plaintiff had the right, at the expiration of the second year, to turn him out of possession summarily, without giving him any notice to quit.
As the justice committed no error affecting the merits of the case prejudicial to the defendant, in admitting or rejecting evidence, his judgment should be affirmed, with costs.